Citation Nr: 0824780	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety neurosis with conversion features.

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for left L4-5 radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which continued the 
existing disability ratings for the veteran's anxiety 
neurosis with conversion features and for his chronic 
lumbosacral strain with degeneration.  Subsequently, the case 
was returned to the RO in Boston, Massachusetts.

In an October 2005 rating action, the RO granted the veteran 
service connection for left L4-5 radiculitis as a separate 
compensable evaluation for the neurological manifestations of 
his service-connected back disability.  It awarded a separate 
rating of 10 percent, effective June 15, 2004, the date of 
the veteran's claim for increase for his back and anxiety 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

There is a procedural defect in this case.  In November 2006, 
after the RO's August 2006 certification of the appeal, the 
RO received from the veteran and his representative private 
medical records dated from September to November 2006 related 
to an operation on his back.  These private medical records 
were submitted without a signed waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  In a brief filed with the Board in June 2008, the 
veteran's service representative did not waive consideration 
of this new evidence by the agency of original jurisdiction 
and instead recommended that the entire case be returned to 
the RO for preparation of a supplemental statement of the 
case (SSOC).

A SSOC is "prepared by the agency of original jurisdiction 
to inform the appellant of any material changes in, or 
additions to, the information included in the Statement of 
the Case or any prior Supplemental Statement of the Case."  
38 C.F.R. § 19.31 (2007).  Hence, the RO must prepare a SSOC 
addressing any evidence received following the issuance of 
the October 2005 statement of the case (SOC) for distribution 
to the veteran and his representative.

The service representative also noted that the veteran's last 
VA psychological, spinal, and neurological examinations for 
rating purposes were conducted in July 2004.  As the Board 
believes that current examinations of the veteran's 
disabilities are in order, the veteran must be afforded new 
examinations of all three disabilities on appeal to obtain 
pertinent findings to assess their current severity.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994)..  

Before doing so, however, the RO also should obtain and 
associate with the claims file all outstanding private and VA 
medical records related to the veteran's treatment for his 
three service-connected disorders on appeal.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Worcester outpatient clinic in Massachusetts, the 
Boston VA Medical Center (VAMC), and the West Roxbury VAMC; 
however, the claims file only includes records from these 
facilities dated up to October 2005, August 2005, and July 
2005, respectively.  
Any additional records from these facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO also should contact the veteran and obtain the names 
and addresses for all private medical providers who have 
treated his service-connected disabilities since he filed his 
claim for increase in June 2004, such as those doctors and 
hospitals found referenced in the September-November 2006 
private medical records sent to VA.  After the veteran has 
signed the appropriate releases, the RO must then attempt to 
procure these records.

The Board notes that in August 2006 mail sent the veteran 
from VA was returned as undeliverable.  However, the 
veteran's change of address is found in the claims file in 
the documents he sent the RO in November 2006.  

In addition to the actions above, the Board notes that 
several recent cases under the Veterans Claims Assistance Act 
(VCAA) have significantly redefined VA's duty to notify and 
assist in regard to claims for an increased rating.  See 
especially Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Accordingly, the RO should send a letter to the veteran 
advising him of VA's duties to notify and assist in claims 
for an increased rating for anxiety neurosis with conversion 
features and for chronic lumbosacral strain with degenerative 
osteoarthritis, in accordance with the current definition of 
those duties.

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for left L4-5 radiculitis, the Board 
notes that the RO issued both the rating decision granting 
the separate rating for neurological manifestations of his 
service-connected back disability, and a SOC adjudicating an 
appeal of this issue, on the same date in October 2005, even 
though the veteran and his representative had not filed a 
Notice of Disagreement (NOD) objecting to the award of an 
initial rating for left L4-5 radiculitis.  A NOD, timely 
filed within one year after an adverse decision is mailed to 
a veteran, is needed to begin the appeal of an issue.  See 
38 C.F.R. § 19.26 (2007).  

The Board notes that the veteran's inclusion of the issue of 
his 10 percent separate rating on his VA Form 9, which was 
filed later in October 2005, does qualify here as a valid NOD 
for the RO's adverse determination of this issue.  Id.  Where 
a veteran (or in this case, his representative) has submitted 
a timely NOD with an adverse decision and the RO has not 
issued a timely and proper SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the veteran 
and his representative a letter ensuring 
that all notification and development 
action required by the VCAA (cited to 
above) for the claims currently on appeal 
is completed.  In particular, the RO 
should ensure that its notice letter meets 
the requirements of Dingess/Hartman v. 
Nicholson and Vazquez-Flores v. Peake 
(cited to above), as appropriate.  (The 
AMC/RO is requested to note the veteran's 
change of address reflected in the 
documents he submitted to VA in November 
2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated the veteran for his anxiety, 
back, and neurological disorders.  Of 
particular interest are all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's disorders from 
the private sources found in the documents 
submitted in November 2006; from the VA 
clinic in Worcester, Massachusetts, dated 
beginning in October 2005; from the Boston 
VAMC, dated beginning in August 2005; and 
from the West Roxbury VAMC, dated 
beginning in July 2005.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected anxiety 
neurosis with conversion features, a VA 
orthopedic examination to determine the 
severity of his service-connected chronic 
lumbosacral strain with degenerative 
osteoarthritis, and a VA neurological 
examination to determine the severity of 
his service-connected left L4-5 
radiculitis.  All indicated tests and 
studies are to be performed.  Prior to the 
examinations, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the psychological 
examination, and separately to the 
orthopedic physician conducting the spinal 
examination, and separately to the 
neurologist conducting the neurological 
examination for review of the case.  
Notations to the effect that these record 
reviews took place should be included in 
the reports of the examiners.  Adequate 
reasons and bases should be provided to 
support the opinions provided.

A)  The psychiatric examiner should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
anxiety disorder.  The examiner must 
conduct a detailed mental status 
examination.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's anxiety neurosis 
with conversion features consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The examiner is requested to indicate 
which of the following, (a), (b), (c), or 
(d) best describes the veteran's mental 
impairment from his service-connected 
PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR  

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
OR

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

B)  The orthopedic examiner should 
identify what symptoms the veteran 
currently manifests or has manifested in 
the recent past concerning his service-
connected chronic lumbosacral strain with 
degenerative osteoarthritis.  Range of 
motion studies are to be accomplished.  In 
reporting the results of range of motion 
testing in degrees, the physician should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.

C)  The veteran should be examined by a 
neurologist to determine the severity of 
his left L4-5 radiculitis.  All indicated 
tests and studies are to be performed.  
The physician, in accordance with the 
latest AMIE worksheet for evaluating 
radiculitis, is to provide a detailed 
review of the veteran's history, current 
complaints, and the severity of any 
radiculitis in the left lower extremity, 
defining it as complete, severe with 
marked muscular atrophy, moderately 
severe, moderate, or a mild impaired 
function for this extremity.  The examiner 
must provide a clear explanation for each 
finding and opinion expressed.

4.  The veteran must be given adequate 
notice of the dates and places of the 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  The RO is to provide the veteran and 
his representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to a rating in excess of 10 
percent for left L4-5 radiculitis, in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also Manlincon, 
supra.  If, and only if, a timely 
substantive appeal is received should that 
matter thereafter be returned to the Board 
for appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).

6.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a rating in 
excess of 30 percent for anxiety neurosis 
with conversion features and entitlement 
to a rating in excess of 20 percent for 
chronic lumbosacral strain with 
degenerative osteoarthritis should be 
reviewed with consideration of all 
applicable laws and regulations and on the 
basis of all the evidence on file.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




